UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended:April 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-11088 TAMIR BIOTECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 22-2369085 (State or other jurisdiction of (I.R.S. Employer Identification No.) organization) 300 Atrium Drive, Somerset, NJ 08873 (Address of principal executive offices)(Zip Code) (732) 652-4525 (Registrant’s telephone number, including area code) ALFACELL CORPORATION (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company”: in Rule 12b-2 of the Exchange Act.Large Accelerated Filer []Accelerated Filer []Non-accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The number of shares of Common Stock, $.001 par value, outstanding as of June 10, 2010was 47,313,880 shares. 2 TAMIR BIOTECHNOLOGY, INC. (A Development Stage Company) FORM 10-Q INDEX Part I.Financial Information Item 1. Financial Statements Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statement of Stockholders’ Deficiency 6 Condensed Statements of Cash Flows 7 Notes to Condensed Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Conditon and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 Part II.Other Information Item 1. Legal Procedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Reserved 31 Item 5. Other Information 32 Item 6. Exhibits 32 Signature Page 33 3 PART I.FINANCIAL INFORMATION Item 1.Financial Statements TAMIR BIOTECHNOLOGY, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS April 30, 2010 and July 31, 2009 April 30, (Unaudited) July 31, (See Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses Restricted cash – Total current assets Property and equipment, net of accumulated depreciation and amortization of $374,757 at April 30, 2010 and $377,134 at July 31, 2009 Restricted cash – Deferred financing cost – Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities: Accounts payable $ $ Accrued clinical trial expenses Accrued professional service fees Accrued compensation expense Derivative liability - Current portion of obligations under capital lease Other accrued expenses Total current liabilities Other liabilities: Accounts payable, net of current portion Obligations under capital lease, net of current portion Accrued retirement benefits, net of current portion Convertible debt, less debt discount of $2,683,105 - Accrued interest, convertible debt (related party, $32,807) - Deferred rent Deferred revenue Total other liabilities Total liabilities Commitments and contingencies Stockholders’ deficiency: Preferred stock, $.001 par value.Authorized and unissued, 1,000,000 shares at April 30, 2010 andJuly 31, 2009 – – Common stock $.001 par value.Authorized 250,000,000 shares at April 30, 2010 and 100,000,000 shares at July 31, 2009; issued and outstanding 47,313,880 shares at April 30, 2010 and July 31, 2009 47,314 47,314 Capital in excess of par value Deficit accumulated during development stage ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See accompanying notes to condensed financial statements. 4 TAMIR BIOTECHNOLOGY, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS Three and nine months ended April 30, 2010 and 2009, and the Period from August 24, 1981 (Date of Inception) to April 30, 2010 (Unaudited) Three Months Ended April 30, Nine Months Ended April 30, August 24, 1981(Date of Inception)to April 30, 2010 Sales $
